          Case 1:20-cv-00909-DAT Document 25 Filed 04/21/21 Page 1 of 8




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

CHARLES J. ADAMS, et al.,                      )
                                               )
        Plaintiffs,                            )    No. 20-909
                                               )    (Judge Tapp)
 v.                                            )
                                               )
 THE UNITED STATES,                            )
                                               )
        Defendant.                             )

            DEFENDANT’S UNOPPOSED MOTION FOR PROTECTIVE ORDER
            AUTHORIZING DISCLOSURE OF PRIVACY ACT INFORMATION

       Pursuant to Rules 7(b) and 26(c) of the United States Court of Federal Claims, and the

Privacy Act of 1974, 5 U.S.C. § 552a, the United States respectfully requests that the Court enter

an order authorizing the United States to disclose to plaintiffs certain information subject to the

Privacy Act, and further subjecting the production and use of such information to the terms of

the proposed stipulated protective order accompanying this motion. Plaintiffs have reviewed and

provided comments regarding the proposed protective order, and state that they do not oppose

this motion.

       Pursuant to this Court’s March 16, 2021 order, the United States agreed to provide

plaintiffs with four types of documents for specified time periods: quarterly custody rosters;

plaintiffs’ daily custody assignment reports; non-custodial departmental schedules; and a

spreadsheet reflecting plaintiffs’ time and attendance information. See Joint Status Report, ECF

No. 24 (March 31, 2021). All of the documents pertain to individuals working in a law

enforcement setting/correctional environment. The quarterly custody rosters, plaintiffs’ daily

custody assignment reports, and the spreadsheet reflecting their time and attendance information

likely constitute “record[s]” contained in one or more “systems of records,” as those terms are

defined in the Privacy Act. 5 U.S.C. § 552a(a)(4)-(5). For instance, in Quinn v. Stone, 978 F.2d
          Case 1:20-cv-00909-DAT Document 25 Filed 04/21/21 Page 2 of 8




126, 133-34 (3d Cir. 1992), the U.S. Court of Appeals for the Third Circuit determined that an

employee’s time card information was subject to Privacy Act protection because it “reveal[ed] a

‘quality or characteristic’ about that person. Time card information regarding taking time off

from work as compensation for overtime, as sick leave, or for vacation can easily be considered

descriptive of an individual.” Pursuant to the court’s logic in Quinn, plaintiffs’ time and

attendance information and daily custody assignment reports also warrant Privacy Act protection

because they contain similar information regarding, among other things, plaintiffs’ overtime, sick

leave, and vacation. Similarly, the quarterly custody rosters reflect information pertaining to

individual plaintiffs’ job assignments as well job assignments for non-plaintiff employees. The

daily custody assignment reports and time and attendance information also may contain

information regarding disciplinary infractions, such as identifying plaintiffs who were absent

without leave, and information relating to a plaintiff’s use of sick leave under the Family

Medical Leave Act.

       Although the Privacy Act generally prohibits the United States from disclosing all or

portions of these records to parties to whom the record does not “pertain[],” id. § 552a(b); see

also id. § 552a(d)(1), this prohibition is subject to a series of exceptions, including when

disclosure is authorized “pursuant to the order of a court of competent jurisdiction[.]” Id.

§ 552a(b)(11). Thus, to facilitate the production of information protected by the Privacy Act, the

United States requests that the Court enter the attached order authorizing that production

pursuant to 5 U.S.C. § 552a(b)(11).

       Moreover, a protective order will help to ensure that information that is otherwise

protected by the Privacy Act is used appropriately during the course of this litigation by limiting

its disclosure to a narrow universe of authorized individuals involved in this litigation and




                                                  2
           Case 1:20-cv-00909-DAT Document 25 Filed 04/21/21 Page 3 of 8




providing procedures to be followed with respect to that information. In addition, the United

States requests that the proposed order permit the parties to file information subject to the

Privacy Act under seal and later file a redacted, public version of the filing.

         For these reasons, we respectfully request that the Court enter the attached proposed

order.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              MARTIN F. HOCKEY, JR.
                                              Acting Director



                                              s/Allison Kidd-Miller
                                              ALLISON KIDD-MILLER
                                              Assistant Director


 OF COUNSEL:
                                              s/Eric E. Laufgraben
 MARIE C. CLARKE                              ERIC E. LAUFGRABEN
 DOUGLAS S. GOLDRING                          Senior Trial Counsel
 KATHLEEN HALEY HARNE                         CATHARINE M. PARNELL
 DAVID HUBAND                                 LIRIDONA SINANI
 ADAM EISENSTEIN                              Trial Attorneys
 LAURA WADDILL                                Commercial Litigation Branch
 Office of General Counsel                    Civil Division
 Federal Bureau of Prisons                    U.S. Department of Justice
 U.S. Department of Justice                   P.O. Box 480
                                              Ben Franklin Station
                                              Washington, DC 20044
                                              Telephone: (202) 353-7995
                                              Facsimile:     (202) 353-0461
                                              Email:         Eric.E.Laufgraben@usdoj.gov

 April 21, 2021                               Attorneys for Defendant




                                                  3
            Case 1:20-cv-00909-DAT Document 25 Filed 04/21/21 Page 4 of 8




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

CHARLES J. ADAMS, et al.,                       )
                                                )
         Plaintiffs,                            )    No. 20-909
                                                )    (Judge Tapp)
 v.                                             )
                                                )
 THE UNITED STATES,                             )
                                                )
         Defendant.                             )

PROTECTIVE ORDER AUTHORIZING DISCLOSURE OF PRIVACY ACT INFORMATION

       Upon consideration of the United States’ unopposed motion for a protective order, it is

hereby ORDERED that the motion is GRANTED.

       Accordingly, it is hereby ORDERED that the United States is authorized in this case to

release to plaintiffs’ counsel and the Court records protected by the Privacy Act, 5 U.S.C.

§ 552a, without obtaining prior written consent of the individuals to whom the records pertain.

Such disclosure is subject to the conditions set forth in this order.

       1.       “Privacy Act Information” refers to information that is not subject to public

disclosure pursuant to the Privacy Act.

       2.       Plaintiffs and their attorneys must only use Privacy Act Information for the

purpose of litigating this case, including any subsequent appeals.

       3.       Except as otherwise ordered by this Court, Privacy Act Information may only be

disclosed to the following persons: (a) counsel of record in this action; (b) individuals working

with counsel of record, including other attorneys, secretaries, paralegals, and other employees of

such counsel to the extent reasonably necessary to render professional services in this case; (c)

court reporters; (d) independent experts and consultants, including their clerical personnel, who

have been, or will be, retained by plaintiffs or the United States to provide testimony or
            Case 1:20-cv-00909-DAT Document 25 Filed 04/21/21 Page 5 of 8




consultation in connection with this litigation; (e) alternative dispute resolution providers; and (f)

the Court and Court personnel, including any Appeals Court and Appeals Court personnel. In

addition, counsel may disclose to a plaintiff documents containing his or her Privacy Act

Information if counsel redacts all personal identifying information about other plaintiffs or non-

plaintiff employees of the defendant from the document. No plaintiff is authorized to view or

otherwise obtain Privacy Act Information that pertains to another person who is not a plaintiff,

except as permitted by law or under the circumstances described herein. Plaintiffs’ counsel may,

however, disclose for the purposes of this litigation only, the Privacy Act Information of one

plaintiff to another plaintiff when plaintiffs’ counsel has notified plaintiffs that their Privacy Act

Information may be disclosed to other plaintiffs during the course of this litigation, given

Plaintiffs an opportunity to object, and has received no objections.

       4.       This Order shall not prevent a party from using or disclosing information that it is

in its possession independent of this litigation, even if the information has been designated as

Privacy Act Information pursuant to this Order. Moreover, this Order imposes no limitation

regarding any plaintiff’s use or access to his or her own Privacy Act Information beyond any

limitation already in existence. Nothing in this Order shall bar or otherwise restrict plaintiffs’

counsel from rendering advice with respect to this litigation to their clients who are plaintiffs in

this litigation, in the course thereof, relying generally upon counsel’s examination of the Privacy

Act Information.

       5.        When producing Privacy Act Information, the United States shall designate it as

such by any reasonable means, such as by marking each page containing Privacy Act

Information as follows:

  PRIVACY ACT INFORMATION TO BE DISCLOSED ONLY IN ACCORDANCE WITH
           U.S. COURT OF FEDERAL CLAIMS PROTECTIVE ORDER



                                                  2
            Case 1:20-cv-00909-DAT Document 25 Filed 04/21/21 Page 6 of 8




       6.       For any Privacy Act Information that the United States produces in native

electronic form, the United States may designate it as Privacy Act Information by any reasonable

means, such as by including the term PRIVACY_ACT as a suffix to the document’s Bates

number.

       7.       Pursuant to this order, a document containing protected information may be filed

electronically under the Court’s electronic case filing system using the appropriate activity listed

in the “SEALED” documents menu.

       8.       After production of Privacy Act Information, all copies and all notes made from

and references to that Privacy Act Information that would constitute Privacy Act Information if

in the possession of the United States also constitutes Privacy Act Information.

       9.       If either party identifies Privacy Act Information that was not designated as such,

that party or its counsel must immediately provide written notice to the other party. The Privacy

Act Information will then be subject to the provisions of this Protective Order. Within 21 days

of such notice, the United States must provide to plaintiffs a new version of the Privacy Act

Information with the designation set forth in paragraph 5. Within 14 days of receipt of the

newly-designated Privacy Act Information, plaintiffs shall return the original version to the

United States, or certify that the original version has been destroyed.

       10.      Nothing in this Protective Order restricts the manner in which employees of the

United States may otherwise obtain, distribute, exchange, disseminate, share, use, or file Privacy

Act Information as permitted by law, rule, regulation, policy, exception, exemption, or

otherwise.

       11.      All individuals having access to Privacy Act Information shall be instructed that

their use of that information is governed by the terms of this Protective Order.



                                                 3
          Case 1:20-cv-00909-DAT Document 25 Filed 04/21/21 Page 7 of 8




       12.     Submissions to the Court containing Privacy Act Information must be filed in two

versions: a confidential version; and a redacted, public version. The title page of the

confidential version and each page containing Privacy Act Information, including submissions

filed electronically, must be clearly marked as follows:

  PRIVACY ACT INFORMATION TO BE DISCLOSED ONLY IN ACCORDANCE WITH
           U.S. COURT OF FEDERAL CLAIMS PROTECTIVE ORDER

       The public version of such filings must be marked as the public version in a

conspicuous manner on the cover page. Privacy Act Information must be blacked out or

deleted in a conspicuous manner that prevents Privacy Act Information from being viewed.

The public version must be filed with the Court. The public version should be filed within 30

days of the confidential version.

       13.     Privacy Act Information produced by the United States must be either returned to

the United States or destroyed upon the conclusion of this case, including any subsequent

appeals. Within 45 days after the conclusion of this case and any subsequent appeals, plaintiffs’

counsel must certify in writing that all Privacy Act Information has been returned or destroyed,

including Privacy Act Information in the possession of their employees or agents. However,

plaintiffs’ counsel may maintain Privacy Act Information in their file for this case, including all

pleadings, filings, transcripts, exhibits, correspondence, any notes and any work product or

summaries reflecting the Privacy Act Information, provided that the Privacy Act Information is

clearly marked as required by this order.

       14.     If either party becomes aware of the disclosure of Privacy Act Information to a

person who is not authorized to receive it under this order, that party will promptly report the

matter to the other, and if a suitable resolution cannot be reached, to the Court. The United

States, the Department of Justice, and/or any other agency or employee of the United States,



                                                 4
          Case 1:20-cv-00909-DAT Document 25 Filed 04/21/21 Page 8 of 8




bears no responsibility or liability for any disclosure of any Privacy Act Information by

plaintiffs, plaintiffs’ counsel, employees of plaintiffs’ counsel, or any other persons or entities.

       15.       The parties should attempt to resolve any dispute regarding the designation or

production of Privacy Act Information through an agreement of their counsel that is evidenced in

writing, including but not limited to, a stipulation or agreement, confirmatory correspondence, or

confirmatory email(s). In the event that the parties are unable to resolve any dispute that arises,

either party may seek relief from the Court, including but not limited to a proposed modification

of this Order.

       16.       Nothing contained in this Order precludes a party from seeking relief from this

Order through the filing of an appropriate motion with the Court that sets forth the basis for the

relief sought.




         IT IS SO ORDERED.


                                                      DAVID A. TAPP, Judge




                                                  5
